DETAILED ACTION
Response to Amendment
The amendment filed on 12/01/2020 has been considered. 

Allowable Subject Matter
Claims 11-19 allowed.
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 8-10 also objected because of their dependence to an objected claim. 

Prior arts of reference fail to teach wherein said: 
Claim 11 “a timing controller configured to control the gate driver and the data driver, wherein each of the plurality of pixels comprises: a pixel circuit configured to control an amount of current to be supplied to an organic light-emitting diode in response to the data signal provided from a corresponding one of the data lines; and a light sensor circuit coupled between the data line and the pixel circuit and configured to control an amount of current to be supplied to the pixel circuit in response to incident light, wherein the timing controller senses a touch input or a fingerprint in response to the amount of current,” in combination with all the limitations in the claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the gate electrode”; “the driving transistor" in “a light sensing element directly coupled between the light sensing switching transistor and the gate electrode of the driving transistor”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (2015/0268763)  in view of Yamazaki et al. (2003/0201727) “Yamazaki”, and further in view of Tanaka et al. (2012/0091321) “Tanaka”. 

As of claim 1, Zhou teaches
A pixel comprising:
a light sensor circuit (touch detecting unit Fig.1 which sensing light through PD) coupled between the data line (data, data writing unit Fig.1) and the pixel circuit (pixel circuit of Fig.1) and configured to control an amount of current to be supplied to the pixel circuit in response to incident light ([0095] teaches that a photodiode is comprised in a light sensing circuit and works by sensing changes of light);
wherein the light sensor circuit comprises:
a light sensing element (PD Fig.1) directly coupled between the light sensing switching transistor (t7 Fig.1) and the gate electrode of the driving transistor (t4 Fig.1)  included in the pixel circuit (Fig.1). 

	Zhou fails to teach wherein said
a pixel circuit configured to control an amount of current to be supplied to a light-emitting diode in response to a data signal provided from a data line. 

However, Yamazaki teaches wherein said
a pixel circuit configured to control (119 Fig.1 video signal circuit 119) an amount of current to be supplied to a light-emitting diode ([0080]-[0082] “a sensing current” is interpreted as an amount of current to be supplied to an organic light-emitting diode) in response to a data signal provided from a data line ([0080]-[0082] “a variation data” is interpreted as data signal  supplied to the organic light-emitting diode through data lines). 

Therefore, it would be obvious to one ordinary skill in the art at the time of the effective filing date to combine Zhou apparatus with the teaching of Yamazaki as shown above, so to set which current value is used as the reference for correcting video signals ([0082]).

	Zhou as modified by Yamazaki fails to teach wherein said
a light sensing switching transistor directly coupled to the data line. 

However, Tanaka teaches wherein said
a light sensing switching transistor (M5 Figs.16, 19, [0133], [0135]) directly coupled to the data line ((COLrj Figs.16, 19, [0146]).

Therefore, it would be obvious to one ordinary skill in the art at the time of the effective filing date to combine Zhou as modified by Yamazaki’s apparatus with the teaching of Tanakaas shown above, because it is an alternate way to connect a light sensing switching transistor to a data line in display devices. 	

As of claim 3, Zhou teaches
wherein the light sensing element outputs current corresponding to the incident light to the driving transistor ([0085]).

As of claim 4, Zhou teaches


As of claim 5, Zhou teaches
wherein the light sensing element comprises:
a first electrode coupled to the light sensing switching transistor (see PD connections with T7 Fig.1);
a second electrode coupled to the gate electrode of the driving transistor (see PD connections with T4 Fig.1); and
a gate electrode (gate electrode of T4) coupled to the first electrode or the second electrode of the light sensing element (see Fig.1).

As of claim 6, Zhou teaches
wherein the light sensing switching transistor (T7 Fig.7) is turned on, when a first gate signal is applied thereto through a first gate line, to electrically connect the data line with the light sensing element (see [0071], Fig.1). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-19 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628